               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

MICHAEL L. KNIGHT                                                    PETITIONER

v.                                                    CAUSE NO. 1:17CV59-LG-RHW

JACQUALINE BANKS                                                    RESPONDENT

         ORDER ADOPTING PROPOSED FINDINGS OF FACT AND
         RECOMMENDATION AND DENYING MOTION TO AMEND

      For the reasons stated in the [27] Proposed Findings of Fact and

Recommendation entered by Magistrate Judge Robert H. Walker on January 21,

2020, and after an independent review of the record, a de novo determination of the

issues, consideration of the plaintiff’s [29] Objections, and having determined that

the findings are correct under applicable law,

      IT IS ORDERED AND ADJUDGED that the [27] Proposed Findings of

Fact and Recommendation is ADOPTED as the opinion of this Court. Michael L.

Knight’s 28 U.S.C. § 2254 petition for writ of habeas corpus is DENIED AND

DISMISSED WITH PREJUDICE.

      IT IS, FURTHER, ORDERED AND ADJUDGED that the [22] Motion to

Amend filed by the Petitioner is DENIED.

      SO ORDERED AND ADJUDGED this the 21st day of February, 2020.

                                                 s/   Louis Guirola, Jr.
                                                 LOUIS GUIROLA, JR.
                                                 UNITED STATES DISTRICT JUDGE
